DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 25 January 2020 is acknowledged.  Following Markush practice, and due to no prior art present against group I, groups II and III are rejoined.
Claims 1-9, 12, 13, 16, 17, 20, 24, and 28 are directed to an allowable product. Pursuant to  the procedures set forth in MPEP § 821.04(B), claims 15, 31, 34, and 36, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 25 November 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement filed 21 February 2021 is acknowledged and considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jim McParland on 25 February 2021.
The application has been amended as follows: 

Allowable Subject Matter
Claims 1-9, 12, 13, 15-17, 20, 24, 28, 31, 34 and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
FRITSCH (Macromolecular Chemistry and Physics, 2011, 212, 1137-1146) describes PIM-C015 (page 1139, column 2, paragraph 3 to page 1140, column 1, paragraph 2).  This compound neither anticipates nor renders obvious a compound of formula (I) because formula (I) cannot be a polymer.  

    PNG
    media_image1.png
    149
    315
    media_image1.png
    Greyscale

CROWLEY (Chemistry: A European Journal, 2017, 23, 15775-15782, online 27 September 2017) describes compound 31 (page 15778).  Since this reference was published 27 September 2017 it cannot be used as prior art against the instant application.  The effective filing date of the instant application is 25 August 2017.  

    PNG
    media_image2.png
    117
    125
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699